DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 18, 26, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 recites “the component (A1) comprises 20 to 95 mol% of isophthalic acid”. This fails to further limit parent claim 1 which requires “at least 85 mol% of the dicarboxylic acid (A1) is isophthalic acid.”
Claim 26 recites “the multilayer polymer film (P) is produced in a casting process, a blow molding process, a biaxially oriented polyamide film process or a multi-blow molding process.” This fails to further limit parent claim 1 which requires “the multilayer polymer film (P) is produced by a multi-blow molding process.”
Claim 34 recites “the multilayer polymer film (P) has a thickness of from 5 μm to 1 mm”. This fails to further limits parent claim 1 which requires “the multilayer polymer film (P) has a thickness of from 10 to 100 μm”.


Allowable Subject Matter
Claims 16-24, 28, and 31-33 are allowed.

Research Disclosure No. 608030 discloses films comprising 0-15% by weight of an amorphous polyamide blended into a semicrystalline polyamide (i.e., 85-100% of the semicrystalline polyamide) to slow down the rate of crystallization to produce thicker films. The amorphous polyamides comprise methylpentamethylene diamine (MPMD) and isophthalic acid.
RD ‘030 is silent with regard to a further layer and specific thickness values as claimed. Additionally, RD ‘030 discloses amorphous polyamides of MPMD-T and MPMD-T/MPMD-I, i.e., the isophthalic acid component is always used in combination with the terephthalic acid component. Therefore, the isophthalic acid cannot make up 100 mol% of the dicarboxylic acid component. Furthermore, nothing of record indicates that one of ordinary skill in the art would have been motivated to modify RD ‘030 to achieve high levels of isophthalic acid, including the range of at least 85 mol%.


Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Applicant notes the rejections under 35 USC 112(d) but does not offer any arguments regarding them. Therefore, the examiner maintains the rejections of record.

Applicant’s amendments to incorporate features of claim 30 into independent claim 16 overcomes previous rejections over RD ‘030 in view of Kuriu for the reasons above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787